OPINION
By THE COURT
Upon a careful examination of all the errors assigned in the brief of the appellant herein, and the record, we fail to find any facts or law which would justify this court in reversing or modifying the finding and jr\dgment of the trial court.
This case comes within tire principle laid down in American Law Institute Restatement of the Law of Torts, Chapter 14, beginning at page 1038:
“2. One who supplies directly or through a third person, a chattel for another to use, is subject to liability to those whom the supplier should expect to use the chattel with the consent of the other or to be in the vicinity of its probable use, for bodily harm caused by the use of the chattel in the manner for which and by a person for whose use it is supplied, if the supplier,—
“(a) knows, or from the facts known to him should realize, that the chattel is or is likely to be dangerous for the use for which it is supplied:
“(b) and has no reason to believe that those for whose use the chattel is supplied will realize its dangerous condition and
“(c) fails to exercise reasonable care to inform them of its dangerous condition or cf the facts which make it likely to be so.”
See 12 A.L.R. 766, 788, 793,
American Jurisprudence, Vol. 5, page 698.
This court finds no error and the judgment is affirmed at the costs of appellant and the cause is remanded for execution. Exceptions may be noted.
CROW, J, concurs in judgment of affirmance.